UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6839



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BOBBY D. BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (3:98-cr-00301)


Submitted:   October 18, 2007             Decided:   October 25, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby D. Brown, Appellant Pro Se. C. Nicks Williams, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Bobby D. Brown seeks to appeal the district court’s order

denying his motion for credit for time spent in pretrial detention.

The district court’s order was entered on the docket on January 7,

2007; Brown’s notice of appeal was filed, at the earliest, on

May 15, 2007.   Because Brown failed to file a timely notice of

appeal or to obtain an extension of the appeal period, we dismiss

the appeal for lack of jurisdiction.   See Fed. R. App. P. 4.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                              - 2 -